DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156) in view of Stratford et al. (US 5,409,127), herein after Stratford.
	Regarding claim 1, Sichello teaches of a vertical wall display system for displaying a plurality of potted plants (Abstract, plant propagation and display tray capable of holding at least one plant pot and the back wall is abuttable against a wall surface), the vertical wall display system comprising: a plurality of trays (Fig. 13, plurality of trays 10), each tray having a base portion (Fig. 1, base portion is the bottom portion of the tray) and a back portion (back wall 12) disposed at an acute angle with respect to each other (Fig. 7, base portion and back wall 12 is at an acute angle with respect to each other), 
the base portion of the tray defining a plurality of niches (Fig. 1, troughs 18) in a linear array for receiving a plurality of potted plants (Col. 10 lines 9-12, troughs 18 
each niche (18) defining a reservoir (Fig. 22, Col. 10 lines 22-25, water is pooled within tray 10) capable of retaining a predetermined volume of a fluid (Fig. 22, Col. 10 lines 64-67, reservoir retains a predetermined volume of a fluid), 
the back portion (12) of the tray including a plurality of connecting elements for connecting the back portion of a first tray with the back portion of a second tray so that the back portion of the first tray and the back portion of the second tray are substantially co-planar (Fig. 22, Col. 5 lines 5-12, the trays can be in a spaceable interconnection with an opposite means of interconnection on the lower edge of the back wall of the second tray with the upper edge of the first tray such that the second tray being operable to be placed above the first tray on a wall surface and they are co-planar) and 
each of the plurality of trays defining at least two sections (Fig. 12, Col. 10 lines 47-54, tray 10 can be defined into sections 10a and 11a). 
	Sichello does not appear to teach a connection between adjacent sections for separating the adjacent sections from each other to reduce a number of niches in each tray.
Stratford is in the field of trays and containers and teaches (Fig. 5) of a connection (web 14) between adjacent sections (sections of containers 12 such as groups of 2, 3, or 4 containers 12) for separating the adjacent sections from each other to reduce a number of niches (individual containers 12) in each tray (multi-pack container 10).


Regarding claim 2, Sichello teaches of the invention in claim 1, and further comprising: a fluid supply (Fig. 22, water supply line 54) for introducing fluid into at least one of the plurality of trays (Fig. 22, fluid supply 54 introduces fluid into at least one of the plurality of trays), a drain (drain 48) for evacuating fluid from at least one of the plurality of trays (Col. 10 lines 67-Col. 11 line 4, drain will conduit water supply from the tray to the tray below), and a fluid control system (Fig. 24, Col. 12 lines 38-46, differential water control for the system), for controlling introduction of fluid into one of the plurality of trays (Col. 12 lines 38-46, differential water control controls water supply and volume to the trays).

	Regarding claim 3, Sichello teaches of the invention in claim 2, and wherein the trays provide a fluid flow path from a first point to a second point (Fig. 22, Col. 10 lines 67-Col. 11 line 4, trays provide a fluid flow path from a first point in the first tray to a second point in another tray).

	Regarding claim 6, Sichello teaches of a tray of a vertical wall system for displaying potted plants (Abstract, plant propagation and display tray capable of holding at least one plant pot and the back wall is abuttable against a wall surface), comprising: 
a base portion (Fig. 1, base portion is the bottom portion of the tray) and a back portion (back wall 12) disposed at an acute angle with respect to each other (Fig. 7, base portion and back wall 12 is at an acute angle with respect to each other), 
the base portion of the tray defining a plurality of niches (Fig. 1, troughs 18) in a linear array for receiving a plurality of potted plants (Col. 10 lines 9-12, troughs 18 incline to trough points of abutment 20 and are of a conformation which is acceptable to receive and securely hold a plant pot 42), 
each niche (18) defining a reservoir (Fig. 22, Col. 10 lines 22-25, water is pooled within tray 10) capable of retaining a predetermined volume of a fluid (Fig. 22, Col. 10 lines 64-67, reservoir retains a predetermined volume of a fluid); and 
the tray being divisible into at least two sections (Fig. 12, Col. 10 lines 47-54, tray 10 can be defined into sections 10a and 11a), and each section having at least one niche (Fig. 12, sections 10a and 11a has at least one niche 18). 
	Sichello does not appear to teach of and a connection between adjacent sections for separating the adjacent sections from each other to reduce a number of niches in each tray.
Stratford is in the field of trays and containers and teaches (Fig. 5) of a connection (web 14) between adjacent sections (sections of containers 12 such as groups of 2, 3, or 4 containers 12) for separating the adjacent sections from each other to reduce a number of niches (individual containers 12) in each tray (multi-pack container 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Stratford to have a connection between adjacent sections that can separate adjacent sections from each other to reduce a number of niches in each tray in order to customize the length of the tray and fit different mounting structures. 

	Regarding claim 7, Sichello teaches of the invention in claim 6, and wherein (Fig. 12) the discrete sections (10, 10a, and 10b) include different numbers of niches (Fig. 12, Col. 10 lines 47-54, sections 10, 10a, and 11b has different number of niches).

Regarding claim 8, Sichello teaches of the invention in claim 7 and further including (Fig. 1) an aperture (drain 48) defined in the back portion (12) of the tray (aperture 48 is defined in the back portion 12) so that fluid can escape from each niche (18) when the predetermined volume of fluid is exceeded (Col. 10 lines 64-Col. 11 line 4, unneeded water quickly moves along the tray, and will egress from a tray at drain 48).

	Regarding claim 11, Sichello teaches of the invention in claim 6, wherein (Fig. 12) the at least two sections are joined (sections 10, 10a, and 11a are connected to each other), but wherein each section maintains independent structural integrity (Col. 10 lines 43-54, sections 10, 10a, and 11a the sections abuts each other and each section maintain independent structural integrity).

Regarding claim 12, Sichello teaches of the invention in claim 6, but does not appear to teach wherein the tray has seven niches and is divisible into sections of two, three, four and five niche sections.
Sichello is in the field of hydroponics and teaches (Fig. 12 and 15, Col. 10 lines 43-54) of flexible design configurations in which the tray (10) may be in various sizes and may abut one or more long tray pieces, such as tray 10, 10a, and 11b, to make a tray with divisible sections (Fig. 15).  
It should be noted that the division of sections as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Sichello to have a tray of seven niches and is divisible into sections of two, three, four, and five niche sections in order to accommodate different wall areas when mounted. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 13, Sichello teaches of the invention in claim 6, and further comprising (Fig. 1) a mounting aperture (female alignment member 30) defined in the back portion of the tray (Col. 9 lines 60-67, mounting aperture 30 is integrally formed as part of the back portion 12).

Regarding claim 14, Sichello teaches of a method of creating a green wall plant display (Abstract, plant propagation and display tray capable of holding at least one plant pot and the back wall is abuttable against a wall surface) comprising: 
providing a plurality of trays (Fig. 13, plurality of trays 10) that define niches (Fig. 1, troughs 18), each tray including at least two sections (Fig. 12, Col. 10 lines 47-54, tray 10 can be divided into sections 10a and 11a), each section having at least one niche (Fig. 12, each section 10, 10a, and 11a have at least one niche), the at least two sections joined so as to be separable into discrete sections (Fig. 12, sections 10a and 11a are joined so as to be separable into discrete sections); 
sizing each tray in accordance with a predetermined aesthetic pattern (any tray size can be used with an aesthetic pattern), the predetermined aesthetic pattern being a predetermined arrangement of each tray and a plurality of potted plants (any pattern can be made with the trays to have an aesthetic pattern of a predetermined arrangement of each tray and plurality of potted plants); 
joining the plurality of trays (Col. 10 lines 47-54, the trays can in operation and use may join with other tray pieces); securing the joined plurality of trays to a support structure (Fig. 16, wall surfaces 61); providing the plurality of potted plants (Fig. 21, plurality of plant pots 42); and associating a specific potted plant with each niche thereby creating the aesthetic pattern (Col. 11 lines 42-60, any plant could be placed in the pots 42 to create an aesthetic pattern).
Sichello does not appear to teach at least two sections joined together by a connection, and the connection being divisible such that the at least two sections joined so at to be are separable into discrete sections to reduce a number of niches in each tray.
Stratford is in the field of trays and containers and teaches (Fig. 5) of at least two sections (sections of containers 12 such as groups of 2, 3, or 4 containers 12) joined together by a connection (web 14) between adjacent sections (sections of containers 12) for separating the adjacent sections from each other to reduce a number of niches (individual containers 12) in each tray (multi-pack container 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Stratford to have at least two sections joined together by a connection between adjacent sections that can separate adjacent sections from each other to reduce a number of niches in each tray in order to customize the length of the tray and fit different mounting structures. 

Regarding claim 15, Sichello teaches of the method in claim 14, and further comprising (Fig. 22): providing a fluid supply (water supply line 54) for introducing fluid into at least one of the plurality of trays (Col. 11 lines 42-60, fluid supply 54 add water to the trays); providing a drain (drain 48) for evacuating fluid from at least one of the plurality of trays (Col. 11 lines 2-4, drain 48 will be the conduit for water supply to the tray level below from moving the excess fluid through the aperture 48); and providing a fluid control system (Fig. 24, Col. 12 lines 38-46, differential water control for the system), for controlling introduction of fluid into one of the plurality of trays (Col. 12 lines 38-46, differential water control to control water supply and volume to the trays).

Regarding claim 16, Sichello teaches of the method in claim 15, and wherein the trays provide a fluid flow path from a first point to a second point (Fig. 22, Col. 10 lines 67-Col. 11 line 4, trays provide a fluid flow path from a first point in the first tray to a second point in another tray).

Regarding claim 17, Sichello teaches of the method in claim 16, and wherein the first point is in a first tray mounted above a second tray (Fig. 22, first point in first tray is above a second tray).

Claims 4, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sichello (US 9,468,156) as modified by Stratford (US 5,409,127), as applied to claim 3 above, further in view of Janssen et al. (US 2016/0212953), hereinafter Janssen.
Regarding claim 4, Sichello teaches of the invention in claim 3, and further comprising a fluid sensor (Col. 12 lines 22-32, at least one sensor is integrated into tray 10 to detect at least one parameter in the plant growth environment such as moisture within the plant pots and/or nutrient sensors selected for monitoring the media or growing environment).
Sichello does not appear to teach that the fluid sensor is proximate the drain and in communication with the fluid control system.
Janssen is in the field of hydroponics and teaches (Fig. 11) of a fluid sensor (water sensor 10) is proximate the drain (¶0097, fluid sensor 10 is in the bottom reservoir 6a which is proximate to the drain at the bottom of the capillary rear wall 34) of the system and in communication with the fluid control system (¶0074, flow regulator 6b can be coupled to the sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Janssen to have a sensor proximate to the drain and in communication with the fluid control system in order to monitor and control the flow of fluid in the system. 

Regarding claim 18, Sichello teaches of the invention in claim 17, and further comprising a fluid sensor (Col. 12 lines 22-32, at least one sensor is integrated into tray 10 to detect at least one parameter in the plant growth environment such as moisture within the plant pots and/or nutrient sensors selected for monitoring the media or growing environment)
Sichello does not appear to teach of comprising a fluid sensor proximate the drain and in communication with the fluid control system.
Janssen is in the field of hydroponics and teaches (Fig. 11) of a fluid sensor (water sensor 10) is proximate the drain (¶0097, fluid sensor 10 is in the bottom reservoir 6a which is proximate to the drain at the bottom of the capillary rear wall 34) of the system and in communication with the fluid control system (¶0074, flow regulator 6b can be coupled to the sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Janssen to have a sensor proximate to the drain and in communication with the fluid control system in order to monitor and control the flow of fluid in the system. 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156), Stratford (US 5,409,127), and Janssen (US 2016/0212953) as applied to claim 4 above, and further in view of Ohran (US 8,215,053).
Regarding claim 5, Sichello as modified teaches of the invention in claim 4, but does not appear to teach wherein the fluid control system discontinues fluid introduction when the fluid sensor detects fluid flow.
Ohran is in the field of agriculture and teaches (Fig. 5) of wherein the fluid control system (valve 28) discontinues fluid introduction when the fluid sensor (sensor 26) detects fluid flow (Col. 4 lines 31-38, when the sensors detect a predetermined maximum water level, or fluid flow, the fluid introduction is discontinued).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Ohran to have the fluid control system discontinue fluid introduction when the fluid sensor detects fluid flow in order to prevent overwatering of the plants. 

Regarding claim 19, Sichello as modified teaches of the invention in claim 18, but does not appear to teach wherein the fluid control system discontinues fluid introduction when the fluid sensor detects fluid flow.
Ohran is in the field of agriculture and teaches (Fig. 5) of wherein the fluid control system (valve 28) discontinues fluid introduction when the fluid sensor (sensor 26) detects fluid flow (Col. 4 lines 31-38, when the sensors detect a predetermined maximum water level, or fluid flow, the fluid introduction is discontinued).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Ohran to have the fluid control system discontinue fluid introduction when the fluid sensor detects fluid flow in order to prevent overwatering of the plants. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156) as modified by Stratford (US 5,409,127), as applied to claim 8 above, and further in view of Moroney (US 3,231,300).
Regarding claim 9, Sichello teaches of the invention in claim 8, and further comprising (Fig. 22) a fluid guide (drain 48) matable with the aperture (Col. 11 lines 2-4, drain 48 will be the conduit for water supply to the tray level below from moving the excess fluid through the aperture 48). 
Sichello does not appear to teach of the fluid guide including flexible, resilient teeth having tapered distal ends and a lip defined by a proximal end of the teeth, the proximal end of the resilient teeth extendable beyond a boundary that defines the aperture to secure the fluid guide to the tray.
Moroney is in the field of conduit connections and teaches of (Fig. 2) the fluid guide (rod 26) including flexible, resilient teeth (Fig. 3, Col. 2 lines 7-14, retention means 13 is resiliently flexible to be able to be resiliently compressed) having tapered distal ends (Fig. 3, tapered shoulder 15) and a lip defined by a proximal end of the teeth (lip at the proximal end of the tapered shoulder 15), the proximal end of the resilient teeth extendable beyond a boundary (Fig. 2, teeth 13 extends beyond a boundary of aperture 18) that defines the aperture (aperture 18) to secure the fluid guide (rod 26) to the tray (lever member 19) (Fig. 2, Col. 2 lines 49-53, fluid guide 26 is secured by the teeth 15 and connecting device 11). The connection device is simple and economical which is free from noise and does not require any lubrication and is adapted for used in areas of limited accessibility with resultant savings in time and effort and without the requirement of special tools for its assembly or disassembly (Col. 1 lines 29-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Moroney to have a teeth connection for the fluid guide in order to easily secure the fluid guide to the system without using special tools as taught in Moroney. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156) as modified by Stratford (US 5,409,127), as applied to claim 6 above, and further in view of Leeworthy (US 10,555,464).
Regarding claim 10, Sichello teaches of the invention in claim 6, but does not appear to teach of a notch defined in a side portion of the tray below the front lip of the base portion so that fluid can escape from the tray when a second predetermined volume of fluid is exceeded.
Leeworthy is in the field of plant husbandry and teaches (Fig. 10) of a notch (notches on the top edges of container 2) defined in a side portion of the tray (notch at the side portion of the container 2) below the front lip of the base portion (notch is below the front lip of the base portion of tray 2) so that fluid can escape from the tray when a second predetermined volume of fluid is exceeded (fluid can escape through the notches when a second predetermined volume of fluid is exceeded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Leeworthy to have a notch on the side portion of the tray below the front lip of the base portion in order to have water flow off the side of the wall and control how it falls off the side. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive.
Applicant argues that Sichello does not define “at least two sections” and rather only discloses the abutment of multiple trays that each are unitary pieces and are not separable into multiple sections. Applicant further argues that the at least two sections as seen in Fig. 12 of Sichello are not of the same tray that are joined together by a connection and instead discloses multiple trays that abut one another and have different sizes and different number of niches in each tray. The Examiner respectfully disagrees. 
The amended claim 1 now cites of the connection of the sections, which is taught by Stratford and the teaching is used to modify Sichello to have this connection as cited in the rejection above. With this connection modified into Sichello, it can be interpreted that the trays 10, 10a, and 11a are one long tray that can be separable into multiple sections, of which the sections can be 10, 10a, and 11a. The amended claim does not cite that the niches have to be of the same size and thus the rejection is maintained. Additionally, in Figure 2 of the Applicant’s claimed invention, even the niches are not all of the same size as the second from the left niche has a different shape and different number of niches in the leftmost tray. 

Regarding claims 1 and 11, Applicant argues that since Sichello does not include a connection between trays 10, 10a, and 11a, the edges of each tray would be damaged or compromised when separating the trays from one another. The examiner respectfully disagrees. 
The amended claims now cites of the connection in which is taught in Stratford and further teaches of the edges of each tray (containers 12) would be kept intact and maintain independent structural integrity (each container 12 maintains its independent structural integrity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Stratford to have this connection in order to customize the length of the tray and fit different mounting structures. 

Regarding claim 10, Applicant argues that “a notch defined in the side portion of the tray below the front lip of the base portion so that fluid can escape from the tray when a second predetermined volume of fluid is exceeded” is not taught in Leeworthy. The Examiner respectfully disagrees.
The Lexico Dictionary cites that the definition of notch is “An indentation or incision on an edge or surface” (https://www.lexico.com/en/definition/notch). The indentation shown in Fig. 1 of Leeworthy would be considered a notch by this definition. The notch is below the front lip of the base portion, in which the front lip of the base portion is the protruded portions of the top edge by the notch. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647